Citation Nr: 1510092	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals, right lateral malleolar fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1989 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his January 2013 substantive appeal, the Veteran noted that he would like a medical examination for his hip and knee.  It is unclear from his statement whether he would like to submit claims for these disabilities.  This matter is referred to the RO for clarification and any appropriate action. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing on his VA Form 9, which was received at the RO in January 2013.  To date, the Veteran has not been afforded an opportunity to appear before a Veteran's Law Judge at a Board hearing.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for his requested hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

The RO must place the Veteran's name on the docket for a videoconference hearing at the RO before the Board, according to the date of his request for such a hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




